      Case 1:16-cv-04019-ER-OTW Document 240 Filed 08/18/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


 MALCOLM H. WIENER,

               Plaintiff,

        v.                                              Civil Action No. 1:16-cv-04019-ER

 AXA EQUITABLE LIFE INSURANCE
 COMPANY, AXA ADVISORS, LLC, and
 DAVID HUNGERFORD,                                           August 18, 2020

             Defendants.
 ______________________________________


                                NOTICE OF APPEARANCE

       To the Clerk of this Court and all parties of record, please enter my appearance as counsel

in this case for Defendant David Hungerford.




                                          By: /s/ Daniel P. Quinlan
                                              Daniel P. Quinlan (N.Y. No. 5151287)
                                              WINGET, SPADAFORA & SCHWARTZBERG, LLP
                                              One Canterbury Green
                                              201 Broad Street, Suite 1000
                                              Stamford, CT 06901
                                              T: 203-328-1200
                                              F: 203-328-1212
                                              Quinlan.D@WSSLLP.com

                                                Attorneys for Defendant David Hungerford




                                                1
      Case 1:16-cv-04019-ER-OTW Document 240 Filed 08/18/20 Page 2 of 2




                                        CERTIFICATION

       This is to certify that on this 18th day of August, 2020, the foregoing was filed electronically
and served to all parties receiving electronic notice by operation of the Court’s electronic filing
system.


                                                   /s/ Daniel P. Quinlan
                                                   Daniel P. Quinlan




                                                  2
